I concur in all of the opinion of Mr. Justice RILEY except that portion holding that registration of a qualified elector is a necessary qualification for the signing of an initiative or referendum petition, from which I dissent.
Section 1 of article 3 of the Constitution prescribes the qualifications of electors. Section 6 of article 3 provides:
"In all elections by the people the vote shall be by ballot and the Legislature shall provide the kind of ticket or ballot to be used and make all such other regulations as may be necessary to detect and punish fraud, and preserve the purity of the ballot; and may, when necessary, provide by law for the registration of electors throughout the state or in any incorporated city or town thereof, and, when it is so provided, no person shall vote at any election unless he shall have registered according to law."
The Legislature did not find it necessary to carry out the grant of authority contained in section 6 by passing an act requiring registration of the qualified electors of the state until 1916. The first Legislature, pursuant to the mandatory requirements of section 3 of article 5 of the Constitution, relating to the initiative and referendum, enacted an elaborate procedure for carrying into effect the provisions thereof. (Session Laws 1907-08, ch. 44, art. 1). Neither that Legislature nor subsequent Legislatures have seen fit to provide specifically that registration shall be an essential qualification for the signing of an initiative or referendum petition. In making the requirement of registration it is my opinion that the Legislature had in mind the preservation of the purity of the ballet at general and special elections only.
It seems to be well settled that in the absence of specific constitutional authority or direction, registration of qualified electors is not one of the substantive qualifications, but the Legislature may impose such restrictions in the exercise of the police power of the state and make registration a prerequisite to the right to vote in order to prevent fraud and to protect the purity of the ballot. Cooley, Const. Lim. (6th Ed.) pp. 757-8; McCrary on Elections (4th Ed.) § 137; Woodward v. Barbur, 59 Or. 70, 116 P. 101; State v. Olcott (Ore.) 135 P. 902; Wilson v. Bartlett,7 Idaho 271, 62 P. 416; State v. Sullivan (Mo.) 224 S.W. 327; Sayman v. Becker (Mo.) 269 S.W. 973; In re Sullivan (Pa.)160 A. 853;YYY Meffert v. Brown (Ky.) 116 S.W. 779; Piuser v. Sioux City (Iowa) 262 N.W. 551, 100 A. L. R. 1298 (see annotation page 1308). *Page 161 
The case of Ahrens v. Kerby (Ariz) 37 P.2d 375, distinguishes itself from the case at bar by reason of the different constitutional provisions of Arizona.
Neither is the case of King v. State ex rel., 96 Okla. 297,222 P. 960, nor the case of In re Referendum Petition No. 30,71 Okla. 91, 175 P. 500, authoritative.
For these reasons, I dissent to that portion of the opinion.
I am authorized to say that Mr. Justice CORN concurs in this dissenting view.